          Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

GEORGE MONTGOMERY,

         Plaintiff,
v.                                                                                       Civ. No. 19-940 GJF

CONTINENTAL INTERMODAL
GROUP-TRUCKING LLC,

         Defendant.

             ORDER GRANTING MOTION FOR FINAL SETTLEMENT APPROVAL

         Before the Court is Plaintiff’s Unopposed Motion for Final Approval of a Rule 23 Class

Action Settlement [ECF 51] (“Motion”). The Court held an extensive final fairness hearing on

March 9, 2021 and conducted a telephone conference on March 29, 2021 to address outstanding

issues.1 Having reviewed the submissions, including the Settlement Agreement [Doc. 44-1], and

having heard the arguments of counsel, the Court GRANTS the Motion for Final Approval. As set

forth in further detail below, the Court approves the parties’ settlement of a Rule 23 Class Action

and issues this Order: 1) granting final approval of the Settlement Agreement; 2) granting final

certification of the Rule 23 Class for purposes of settlement; 3) approving Plaintiff’s service award;

and 4) approving Class Counsel’s amended request for attorneys’ fees and costs.

                                  I.      SUMMARY OF THE LITIGATION

         The parties have fully set forth respective summaries of the relevant facts in the motions

for summary judgment and responses thereto. See Pls Mot Summ. J., [Doc 26]; Def Mot Summ. J.,

[Doc 28], Pls Resp to Def Mot Summ. J., [Doc 35]; and Def Resp to Pls Mot Summ. J., [Doc 31].

         On October 4, 2019, George Montgomery (“Plaintiff”) filed this lawsuit on behalf of



     1
      Due to the ongoing Covid-19 pandemic, the final fairness hearing was conducted remotely via video conference
in accordance with the Court’s standing Orders in effect at the time of the hearing.

                                                        1
            Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 2 of 20




himself and a class of similarly situated individuals to recover unpaid overtime wages and other

damages under the New Mexico Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. § 50-4-19,

et seq. See [Doc 1]. Defendant filed its Answer on November 20, 2019. See Answer, [Doc 4]. On,

January 14, 2020, the parties submitted a Discovery Plan [Doc 10] and the Court held a Rule 16

telephonic conference on January 22, 2020. See Clerk’s Minutes Rule 16 Conference, [Doc 11]. In

light of Defendant’s desire to resolve potentially dispositive issues at an early stage in the litigation,

the Court entered an Interim Order setting the deadlines for written discovery and filing dispositive

motions. Interim Order Setting Deadlines, [Doc 12]. Thereafter, the parties engaged in written

discovery in anticipation of filing cross-motions for summary judgment by the April 21, 2020

deadline.

        On April 20, 2020, Plaintiff filed a motion for summary judgment [Doc 26]. On April 21,

2020, Defendant filed its motion for summary judgment [Doc 28]. Defendant responded to

Plaintiff’s motion on May 4, 2020 [Doc 31]. Plaintiff responded to Defendant’s motion on May 8,

2020 [Doc 35]. Thereafter, in accordance with the parties’ discussions with the Court during the

April 28, 2020 telephonic conference (Clerk’s Minutes, [Doc 29]), the parties advised the Court

that they agreed to participate in private mediation, with a mediator to be jointly selected by the

parties. On May 22, 2020, the parties submitted an agreed motion to stay all deadlines including

the completion of summary judgment briefing pending mediation. See Joint Mot to Stay, [Doc 40].

The Court granted the parties’ agreed motion to stay all case deadlines and summary judgment

briefing through August 6, 2020. See Order Granting Stay, [Doc 41].

        During an August 6, 2020 status conference, the parties notified the Court that they had

reached a settlement. See Clerk’s Minutes, [Doc. 42]. On October 1, 2020, Plaintiff filed an

Unopposed Motion for Preliminary Approval of Rule 23 Class Action Settlement. [Doc. 44]. The



                                                    2
          Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 3 of 20




Court granted preliminary approval of the settlement, approved the proposed notice to class

members, and in accordance with Federal Rule of Civil Procedure 23, ordered Class Counsel to

distribute the Court-approved notice of the class action settlement to the class. See Order Prelim.

Approval, [Doc. 46 at pp 2-3]. Class Counsel disseminated the approved notice of settlement to

the class. After notices were disseminated, no objections were filed by any class member and three

(3) class members elected to opt out of the settlement.2 Plaintiff then filed his Unopposed Motion

for Final Approval [Doc. 51].

        The parties attended a final fairness hearing on March 9, 2021. At the parties’ request, the

Court granted an additional fourteen days for Defendant to undertake a further review of its records

to ensure that all potential class members had received notice of the settlement. After reviewing

additional data, Defendant informed Class Counsel that it had identified an additional ten

individuals whom it believed should have been included on the notice list. After review, Class

Counsel agreed that all ten individuals met the class definition, calculated their settlement

shares to add up to $63,707.79, and agreed to reduce counsel’s fee request by that amount so

that inclusion of these additional class members would not decrease the value of the

settlement shares of the other class members.3                     Before the March 29, 2021 telephonic

conference, Class Counsel provided these ten individuals with the Court-approved notice of

settlement. All ten newly identified class members have submitted signed claim forms to receive

their share of the settlement funds. Class Counsel also submitted additional filings under seal



    2
      The Class Members who opted out of the Settlement are: (1) Nathaniel Evans; (2) Marcus Hubbard; and (3)
Juan Chavez. See Notices of Filing Opt-Outs, [Doc. 47] and [Doc. 48]. Represented by counsel unconnected to the
instant case, Hubbard and Evans recently filed their own lawsuit against Defendant in this District. See Marcus
Hubbard and Nathaniel Evans v. Continental Intermodal Group – Trucking LLC, 21cv86 SMV/GJF (D.N.M.).
    3
      At the follow-up telephone conference, Plaintiff’s counsel advised that another class member had independently
submitted a claim form on or about March 19, 2021. Plaintiff’s counsel explained that the settlement share for this
individual as well as those for the ten additional class members identified during Defendant’s most recent record
review totaled $63,707.79.

                                                         3
            Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 4 of 20




related to their billing records and addressing several other issues raised by the Court at the Final

Fairness Hearing.

        Having considered the parties’ submissions and following discussion at the Final Fairness

Hearing and subsequent telephonic conference, the Court now issues this order granting final

approval of the parties’ Rule 23 class action settlement.

      II.      FINAL CLASS CERTIFICATION FOR SETTLEMENT PURPOSES IS APPROPRIATE

        Having considered the submissions, evidence, and relevant legal authorities, this Court

finds that the requested class meets the requirements for class certification under Fed R. Civ. P.

23.4 Therefore, the Court certifies the following class under Rule 23 for settlement purposes:

        all current and former Truck Drivers who worked for Defendant, who at any time
        were based in Jal, New Mexico or Loving, New Mexico, or who performed more
        than 50% of their work hours in New Mexico, and who worked over forty (40)
        hours in at least one week in New Mexico within the three (3) years preceding
        October 4, 2019 and were not paid one and one-half times their regular rate of pay
        for all hours worked in excess of forty hours.

See Grady v. de Ville Motor Hotel, Inc., 415 F.2d 449, 451 (10th Cir. 1969) (“It is well settled, as

a matter of sound policy, that the law should favor the settlement of controversies, and should not

discourage settlement by subjecting a person who has compromised a claim to the hazard of having

the settlement proved in a subsequent trial of another law suit by another person asserting a claim

related to the controversy settled.”); see also Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d

96, 116 (2d Cir. 2005) (“We are mindful of the strong judicial policy in favor of settlements,

particularly in the class action context.” (quoting In re Paine Webber Ltd. P’ships Litig., 147 F.3d

132, 138 (2d Cir. 1998))); Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977) (“Particularly in


     4
        With the exception of the manageability requirement of Rule 23(b)(3), which the Court need not address for
purposes of settlement See Gradie v. C.R. Eng., Inc., 2020 U.S. Dist. LEXIS 218287, *23, 2020 WL 6827783 (D.
Utah, Nov. 20, 2020) (“Because the Rule 23 class is being certified here for settlement purposes only, the Court need
not . . . address the manageability requirement of Rule 23(b)(3).” citing Amchem Products, Inc. v. Windsor, 521 U.S.
591, 620 (1997)).

                                                         4
          Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 5 of 20




class action suits, there is an overriding public interest in favor of settlement.”); Van Bronkhorst

v. Safeco Corp., 529 F.2d 943, 950 (9th Cir. 1976) (“It hardly seems necessary to point out that

there is an overriding public interest in settling and quieting litigation. This is particularly true in

class action suits . . .”).

        This Court finds that the class meets the applicable requirements for class action

treatment under Federal Rule of Civil Procedure 23, namely:

        1. The Class Members are so numerous that joinder of all of them is impracticable;

        2. There are questions of law and fact common to the Class Members, which
           predominate over any individual questions;

        3. Plaintiff’s claims are typical of the Class Members’ claims;

        4. Plaintiff and Class Counsel have fairly and adequately represented and protected the
           interests of all of the Class Members; and

        5. Class treatment of Plaintiff’s claims will be efficient and manageable, thereby
           achieving an appreciable measure of judicial economy, and a class action is superior
           to other available methods for a fair and efficient adjudication of this controversy.

        Having found that the class satisfies the requirements of Fed. R. Civ. P. 23, the Court

certifies the class for settlement purposes.

                 III.     THE SETTLEMENT IS FAIR, REASONABLE, AND ADEQUATE

        When a proposed class-wide settlement is reached, it must be submitted to the court for

approval. During final approval, the court must determine whether the settlement is fair,

reasonable, and adequate. See Jones v. Nuclear Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir.

1984); Fed. R. Civ. P. 23(e). “The trial court must approve a settlement if it is fair, reasonable and

adequate.” Id. “In most situations, unless the settlement is clearly inadequate, its acceptance and

approval are preferable to lengthy and expensive litigation with uncertain results.” Jones v. Singing

River Health Sys., No. 1:14CV447-LG-RHW, 2016 U.S. Dist. LEXIS 188753, at *44 (S.D. Miss.

2016) (quoting Nat'l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal.

                                                   5
         Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 6 of 20




2004)). Under Fed. R. Civ. P. 23(e)(2), a class action settlement may be approved after a finding

that it is fair, reasonable, and adequate and after considering whether:

                  (A) the class representatives and class counsel have adequately
                      represented the class;
                  (B) the proposal was negotiated at arm’s length;

                  (C) the relief provided for the class is adequate, taking into
                      account:

                        (i) the costs, risks, and delay of trial and appeal;
                        (ii) the effectiveness of any proposed method of
                              distributing relief to the class, including the method of
                              processing class-member claims;
                        (iii) the terms of any proposed award of attorney's fees,
                              including timing of payment;
                        (iv) any agreement required to be identified under Rule
                              23(e)(3); and
                  (D) the proposal treats class members equitably relative to each
                      other.

       Courts in the Tenth Circuit also examine the four Rutter factors: “(1) whether the proposed

settlement was fairly and honestly negotiated; (2) whether serious questions of law and fact exist,

placing the ultimate outcome of the litigation in doubt; (3) whether the value of an immediate

recovery outweighs the mere possibility of future relief after protracted and expensive litigation;

and (4) the judgment of the parties that the settlement is fair and reasonable.” Rutter & Wilbanks

Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002) (citing Gottlieb v. Wiles, 11 F.3d

1004, 1014 (10th Cir. 1993); Jones v. Nuclear Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir. 1984)).

       The Court finds that the Settlement was negotiated by experienced counsel for the Class

and represented by an adequate class representative, who protected the interests of the Class

Members. As highlighted in the cross-motions for summary judgment, there were complex legal

and factual issues that placed the ultimate outcome of this litigation in doubt. Where both sides

face significant uncertainty, the attendant risks favor settlement. See In re Crocs, Inc. Sec. Litig.,

                                                  6
           Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 7 of 20




306 F.R.D. 672, 691 (D. Colo. 2014). The Court further finds that the settlement is fair, reasonable,

and adequate in view of the claims presented and the risks associated with litigation, and therefore

meets the requirements for final approval.

A. The Settlement Satisfies the Rule 23 Test for Fairness

       1. Rule 23(e)(2)(A): The class representative and class counsel have adequately
          represented the class.

       The first factor focuses “on the actual performance of counsel acting on behalf of the class.”

Fed. R. Civ. P. 23 Advisory Committee Notes (Dec. 1, 2018) (hereafter “Advisory Committee

Notes”).

       Here, the substantial digital and documentary discovery exchanged by the parties and the

briefing submitted on the cross-motions for summary judgment provided Class Counsel with “an

adequate appreciation of the merits of the case before negotiating,” In re Warfarin Sodium

Antitrust Litig., 391 F.3d 516, 531 (3d Cir. 2004) (citations omitted), and enabled them to “ferret

out facts helpful to the prosecution of the suit,” In re Austrian & German Bank Holocaust Litig.,

80 F. Supp. 2d 164, 176 (S.D.N.Y. 2000) (internal quotations and citation omitted); see, e.g.,

Morris v. Affinity Health Plan, Inc., 859 F. Supp. 2d 611, 620 (S.D.N.Y. 2012) (granting

preliminary approval where, even in absence of formal discovery, parties had “ample information

from which to weigh the strengths and weaknesses of their claims”); In re Domestic Air Transp.

Antitrust Litig., 148 F.R.D. 297, 313 (N.D. Ga. 1993) (“In determining whether to approve a

proposed settlement, the Court is entitled to rely upon the judgment of the parties’ experienced

counsel. ‘The trial judge, absent fraud, collusion, or the like, should be hesitant to substitute its

own judgment for that of counsel.’” quoting Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977)

citing Flinn v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975)); Pettway v. American Cast Iron

Pipe Co., 576 F.2d 1157, 1214 (5th Cir. 1978), cert. denied, 439 U.S. 1115 (1979)).


                                                 7
             Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 8 of 20




        Class Counsel at Herrmann Law, PLLC and Lichten & Liss-Riordan, P.C. have substantial

experience litigating wage and hour cases. Class Counsel were able to draw on their prior

experience in similar litigation to achieve a manifestly favorable settlement. The Court finds that

Class Counsel adequately represented the class and achieved an excellent result for the class. In

addition, the Court finds that the named Plaintiff, George Montgomery, has adequately represented

the class.

        2. Rule 23(e)(2)(B): The proposal was negotiated at arm’s length.

        The second factor focuses on whether the settlement negotiations “were conducted in a

manner that would protect and further the class interests.” Fed. R. Civ. P. 23 (Advisory Committee

Notes). “A settlement reached after a supervised mediation receives a presumption of

reasonableness and the absence of collusion.” 2 MCLAUGHLIN ON CLASS ACTIONS § 6:7

(8th ed. 2011); see also Lucas v. Kmart Corp., 234 F.R.D. 688, 693 (D. Colo. 2006) (“Because

the settlement resulted from arm’s length negotiations between experienced counsel after

significant discovery had occurred, the Court may presume the settlement to be fair, adequate, and

reasonable.”).

        Here, the settlement was negotiated at arm’s length after prolonged settlement

negotiations—including a full day mediation session with an experienced wage and hour mediator.

See Sandoval v. Tharaldson Employee Mgmt., Inc., 2010 WL 2486346, at *6 (C.D. Cal. June 15,

2010) (“The assistance of an experienced mediator in the settlement process confirms that the

settlement is non-collusive.”); Milliron v. T-Mobile USA, Inc., 2009 WL 3345762, at *5 (D.N.J.

Sept. 14, 2009) (“[T]he participation of an independent mediator in settlement negotiation virtually

insures that the negotiations were conducted at arm’s length and without collusion between the

parties.”); accord Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 116 (2d Cir. 2005) (“A

presumption of fairness, adequacy, and reasonableness may attach to a class settlement reached in
                                                 8
         Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 9 of 20




arm’s-length negotiations between experienced, capable counsel after meaningful discovery.”). In

sum, the arm’s-length nature of the settlement negotiations is reflected in both the process by which

the settlement was reached and the resulting settlement terms.

       3. Rule 23(e)(2)(C)(i)–(iv)
           i. Rule 23(e)(2)(C)(i): The relief provided for the class is adequate, taking into
              account the costs, risks, and delay of trial and appeal.

       The third factor recognizes that while the “relief that the settlement is expected to provide

to class members is a central concern,” such relief must be viewed in relation to “the cost and risk

involved in pursuing a litigated outcome.” Fed. R. Civ. P. 23 (Advisory Committee Notes). Here,

this factor is also satisfied. The relief provided by the Settlement is adequate, taking into account

the costs, risk, and delay of trial and appeal; the effectiveness of the proposed method of

distribution; and the terms of the proposal for awarding attorneys’ fees, including the timing of

payment.

       The settlement provides substantial monetary payments to the class members and enables

them to avoid real litigation risks. Defendant has contested this litigation at all stages. Defendant

moved for summary judgment seeking to dismiss these claims as a matter of law, contending that

Plaintiff’s claims are preempted by the Federal Aviation Administration Authorization Act of 1944

and violate the Dormant Commerce Clause of the United States Constitution.

       Lastly, the settlement enables the class members to avoid significant delay. The parties’

cross-motions for summary judgment remain pending before the Court. In addition, Plaintiff had

not yet filed a motion for class certification. Even if both Plaintiff’s pending motion for summary

judgment and forthcoming motion for class certification were resolved in Plaintiff’s favor, there

would still be additional discovery, additional summary judgment briefing on the issue of damages,

and eventually trial. It is also likely that either side would have sought an appeal of any unfavorable


                                                  9
         Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 10 of 20




decisions or appeal of any trial verdict. The Court further observes that litigation of this case

would have moved exceptionally slowly in the current pandemic environment in which jury trials

are logistically difficult and almost entirely devoted for the next 12-18 months to resolving an

unprecedented backlog in criminal cases.

        In any event, “[i]t has been held proper ‘to take the bird in the hand instead of a prospective

flock in the bush.’” Oppenlander v. Standard Oil Co. (Indiana), 64 F.R.D. 597, 624 (D. Colo.

1974). Given that outstanding questions of law and fact place the ultimate outcome of this matter

in doubt, and considering the amount of potentially recoverable damages, the value of the class

action settlement outweighs the mere possibility of future relief after protracted and expensive

litigation.

              ii. Rule 23(e)(2)(C)(ii): The relief provided for the class is adequate, taking into
                  account the effectiveness of any proposed method of distributing relief to the
                  class including the method of processing class-member claims if required.

        Under this factor, the court “scrutinize[s] the method of claims processing to ensure that it

facilitates filing legitimate claims” and “should be alert to whether the claims process is unduly

demanding.” Fed. R. Civ. P. 23 (Advisory Committee Notes). This factor is satisfied because the

notice process constituted the best notice practicable under the circumstances, and complied with

the requirements of the Federal Rules of Civil Procedure and due process. In addition, class

members were given the option to opt-out—and three class members exercised their option to

exclude themselves from the settlement class.

        By its Order Preliminarily Approving Rule 23 Settlement [ECF 46], the Court approved

the form of the proposed settlement notice. The Court hereby finds that the Notice of Settlement

fully and accurately informed the Settlement Class Members of all material elements of the

proposed Settlement. Of note, the Settlement Notice informed class members that Class Counsel


                                                  10
        Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 11 of 20




would request a 33% fee, as opposed to a one-third (i.e., 33 1/3 %) fee award. Class Counsel

agreed and amended their fee request to 33% (consistent with the Notice). Class Counsel also

voluntarily reduced their fee request by an additional $63,707.79 to account for the settlement

shares for the eleven class members identified after the Final Fairness Hearing.

       On November 13, 2020, following the Court’s Order granting preliminary approval of the

proposed class action settlement in this matter, Class Counsel disseminated the Court-approved

Notice of Class Action Settlement, the Claim Form, and a return-envelope to 488 class members.

After mailing the initial notice documents, Class Counsel received 56 notices returned as

undeliverable. Through public records databases, Class Counsel located updated addresses for 23

of the class members whose mailed notices were returned and who did not otherwise submit their

claims. Class Counsel promptly re-mailed notice documents to the new addresses for those

individuals. As of March 1, 2021, 10 of those 23 class members had submitted claims. On

November 13, 2020, in addition to mailing the notices, Class Counsel also sent an email notice to

488 class members for whom Defendant had provided a last-known email address.

       On December 28, 2020, Class Counsel sent an email reminder notice to all class members

who had not yet submitted a claim form and for whom Defendant had provided a last-known email

address. On January 8, 2021, a reminder mailing was sent via First Class Mail to all class members

who had not yet submitted a claim form.

       In response to the notice mailings and emails, claim forms were received from 17

individuals who were not on the original class list. Class Counsel undertook investigation by

interviewing these individuals, gathering documents from them related to their work for

Defendant, and speaking with counsel for Defendant to obtain additional information. Based on

this investigation, Class Counsel determined that nine of these individuals should properly be



                                                11
        Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 12 of 20




included in the Class, but the others did not meet the class definition for one reason or another

(either based on the time period that they worked or the location of their work for Defendant).

       As described above, after the Final Fairness Hearing and after review of additional data,

the Parties agreed that there were another ten individuals who met the class definition but

who were not sent the original mailed or emailed notice in this matter. Before the March 29,

2021 telephonic conference, Class Counsel provided these ten individuals with the Court-approved

notice of settlement. All ten newly identified class members have submitted signed claim forms to

receive their share of the settlement funds.

       To date, 417 claim forms have been received from class members who are participating in

this Action, producing a claim rate of 82 percent. This claims rate is substantial for wage and hour

litigation and demonstrates both that Class Counsel implemented an effective notice process and

that class members have responded positively to the settlement. See generally Brandenburg v.

Cousin Vinny's Pizza, LLC, 2019 WL 6310376, at *3 (S.D. Ohio Nov. 25, 2019) (approving Rule

23 settlement on behalf of delivery drivers in wage case and noting that the claims rate was “above

average at over one third of the class joining the case”). This factor is satisfied because the Court

finds that the notice process was sufficient and it adequately provided notice to the class.

           iii. Rule 23(e)(2)(C)(iii): The relief provided for the class is adequate, taking into
                account the terms of any proposed award of attorney’s fees, including the
                timing of payment.

       This factor recognizes that “[e]xamination of the attorney-fee provisions may also be

valuable in assessing the fairness of the proposed settlement.” Fed. R. Civ. P. 23 (Advisory

Committee Notes). Class Counsel has requested approval of an amended request for attorney’s

fees in the amount of $1,313,750.00, constituting 33% of the settlement fund minus an additional

$64,000.00 (the approximate value of the settlement shares of the eleven class members identified


                                                 12
             Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 13 of 20




after the Fairness Hearing). The amended fee request is approximately 31.47% of the settlement

fund. The Court approves Class Counsels’ attorneys’ fees based on a percentage of the fund. 5 In

addition, the Court approves Class Counsels’ requested fee of 31.47% of the settlement amount,

which is well within the range approved by courts in the Tenth Circuit. 6 Accordingly, the Court



         5
           District courts in New Mexico routinely approve attorneys’ fees based on a percentage of fund method
without a lodestar cross-check. See Candelaria v. Health Care Serv. Corp., No. 2:17-cv-404-KG-SMV, 2020 U.S.
Dist. LEXIS 202390, at *15-16 (D.N.M. 2020); see also Barela v. Citi Corp., No. 1:11-cv-506-KG-GBW, ECF 93
(D.N.M Sept. 15, 2014) (awarding percentage of fund in wage and hour case without lodestar cross check); Ramah
Navajo v. Jewell, 167 F. Supp. 3d at 1241-42 (D.N.M. 2016); Ramah Navajo Chapter v. Babbitt, 50 F. Supp. 2d 1091,
1097 (D.N.M. 1999); Ramah Navajo Chapter v. Kempthorne, Case No. CIV 90-0957 LH/KBM, 2008 U.S. Dist.
LEXIS 143974, 2008 WL 11342943, at *5 (D.N.M. Aug. 27, 2008) (same); Robles v. Brake Masters Sys., Inc., Case
No. CIV 10-0135 JB/WPL, 2011 U.S. Dist. LEXIS 14432, 2011 WL 9717448, at *19 (D.N.M. Jan. 31, 2011); Acevedo
v. Sw. Airlines Co., 1:16-CV-00024-MV-LF, 2019 U.S. Dist. LEXIS 213691, 2019 WL 6712298, at *1 (D.N.M. Dec.
10, 2019), report and recommendation adopted, 2020 U.S. Dist. LEXIS 4571, 2020 WL 85132 (D.N.M. Jan. 7,
2020); Daye v. Cmty. Fin. Serv. Ctrs., LLC, 1:14-cv-759-KK-KBM, ECF 195 (D.N.M. August 15, 2019); J.O. v.
Dorsey, et al., No. 1:11-cv-254-MCA-GBW, ECF 157 (D.N.M. Nov. 19, 2014); Willett v. Redflex Traffic Systems,
Inc., No. 1:13-cv-1241-JCH-LAM (D.N.M. Nov. 24, 2016); Dejolie v. T&R Market, Inc., No. 1:17-cv-733-KK-SCY
(D.N.M. Dec. 10, 2018); Jones v. I.Q. Data Int'l, Inc., No. 1:14-cv-130-PJK-GBW, ECF 65; Yazzie v. Gurley Motor
Co., No. 1:14-cv-555-JAP-SCY, ECF 196 (D.N.M. Oct. 28, 2016). Nonetheless, this Court required Class Counsel
to submit billing records so the Court could conduct a lodestar cross-check as part of its reasonableness review. The
Court has performed that cross-check and considered its results in evaluating the fairness and reasonableness of Class
Counsel’s fee request.

    6
       In re Thornburg Mortg., Inc. Sec. Litig., 912 F. Supp. 2d 1178, 1257 (D.N.M. 2012) ("Fees in the range of 30-
40% of any amount recovered are common in complex and other cases taken on a contingency fee basis."); Cook v.
Rockwell Int'l Corp., 2017 U.S. Dist. LEXIS 181814, 2017 WL 5076498, at *1-2 (D. Colo. Apr. 28, 2017) (explaining
forty percent fee falls within acceptable range in Tenth Circuit); Shaw v. Interthinx, Inc., 2015 U.S. Dist. LEXIS
52783, 2015 WL 1867861, at *6 (D. Colo. Apr. 22, 2015) (finding 1/3 of $6 million dollar fund, or $2 million, in
wage and hour case to be "well within the percentage range approved in similar cases") (collecting cases); Campbell
v. C.R. England, Inc., 2015 U.S. Dist. LEXIS 134235, 2015 WL 5773709, at *6 (D. Utah Sept. 30, 2015) (awarding
1/3 of $5,000 fund in FLSA collective action). Blanco v. Xtreme Drilling & Coil Services, Inc., 2020 U.S. Dist. LEXIS
126155, 2020 WL 4041456, at *5 (D. Colo. July 17, 2020) (awarding 38% fee of $850,000 settlement in wage hybrid
action because it was in "line with the customary fees and awards in similar cases"); Peck, 2018 U.S. Dist. LEXIS
28630, 2018 WL 1010944, at *3 (D. Colo. Feb. 22, 2018) (finding 37.5% fee in wage and hour hybrid action to be
"well within the range for a contingent fee award") (collecting cases); Farley., 2014 U.S. Dist. LEXIS 154059, 2014
WL 5488897, at *4 (D. Colo. Oct. 30, 2014) (30.3% fee of $2.3 million fund in wage and hour hybrid
action); Whittington, 2013 U.S. Dist. LEXIS 161665, 2013 WL 6022972, at * 6 (explaining that the fees and costs of
39% of the fund were "within the normal range for a contingent fee award" in wage and hour hybrid class
action); Shaulis v. Falcon Subsidiary LLC, 2018 U.S. Dist. LEXIS 164775, 2018 WL 4620388, at *2 (D. Colo. Sept.
26, 2018) (finding 1/3 of common fund to be reasonable because the award was similar to fee awards in "similar wage
and hour cases in this District"); Williams, 2007 U.S. Dist. LEXIS 67368, 2007 WL 2694029, at *6 (awarding 35%
fee in employment class action); 4 Newberg On Class Actions § 14:6 (4th ed. 2002) ("Empirical studies show that,
regardless whether the percentage method or the lodestar method is used, fee awards in class actions average around
one-third of the recovery."); Enegren v. KC Lodge Ventures LLC, 2019 U.S. Dist. LEXIS 177192, 2019 WL 5102177,
at *9 (D. Kan. Oct. 11, 2019) (awarding 40% of fund in wage collective action); In re Bank of Am. Wage & Hour
Employment Litig., 10-MD-2138-JWL, 2013 U.S. Dist. LEXIS 180056, 2013 WL 6670602, at *3 (D. Kan. Dec. 18,
2013) (awarding 18.25 million plus up to $900,000 in costs from $73 million dollar settlement fund in hybrid wage
case).

                                                         13
        Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 14 of 20




approves the disbursement of attorneys’ fees to Class Counsel in the amount of $1,313,750.00.

       In addition, the Court approves Class Counsels’ costs incurred in pursuing this litigation in

the amount $8,350.18, which includes costs associated with administering the settlement, court

fees, electronic research, postage and courier fees, photocopies, fees for hiring DOL consulting

expert, and fees of the private mediator. The out-of-pocket litigation expenses and costs incurred

by Class Counsel are appropriate. See Candelaria v. Health Care Serv. Corp., No. 2:17-cv-404-

KG-SMV, 2020 U.S. Dist. LEXIS 207337, at *10 (D.N.M. 2020) (in addition to awarding the cost

of hiring a settlement administrator, court awarded class counsel all “actual out-of-pocket litigation

expenses and costs incurred in prosecuting this case, including costs for court fees, electronic

research, postage and courier fees, photocopies, and the fees of the private mediator[.]”). In

addition, the Court approves costs of $7,573.00 to the third-party settlement administrator.

           iv. Rule 23(e)(2)(C)(iv): The relief provided for the class is adequate, taking into
               account any agreement required to be identified under Rule 23(e)(3).

       Under this factor, the parties are required to “file a statement identifying any agreement

made in connection with the proposal.” Here, the Court finds that this factor is satisfied because

the parties have filed the Settlement Agreement [Doc. 44-1] and have represented that there is no

other agreement between them. See Doc. 51 at 26 (“Here, the only agreement in this matter is the

Settlement Agreement, which is on file with the Court.”).

       4. Rule 23(e)(2)(D): The proposal treats class members equitably relative to each
          other.

       The final factor seeks to prevent the “inequitable treatment of some class members vis-a-

vis others.” Fed. R. Civ. P. 23 (Advisory Committee Notes). “Matters of concern could include

whether the apportionment of relief among class members takes appropriate account of differences

among their claims, and whether the scope of the release may affect class members in different


                                                 14
         Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 15 of 20




ways that bear on the apportionment of relief.” Id. Here, all class members asserted claims for

unpaid overtime wages under the NMMWA, and therefore, settlement shares for each class

member will be derived using an identical formula applied to all class members. Therefore,

because there is only a single claim at issue and the settlement shares will be calculated using an

identical formula, all class members are treated equitably relative to each other.

         In addition, the Settlement Agreement provides for an inventive payment of $25,000 to

George Montgomery, the Named Plaintiff. Courts routinely recognize the importance of incentive

awards in wage cases of this nature, where “the plaintiff is often a former or current employee of

the defendant, and thus, by lending his name to the litigation, he has, for the benefit of the class as

a whole, undertaken the risk of adverse actions by the employer or co-workers.” Frank v. Eastman

Kodak Co., 228 F.R.D. 174, 187-188 (W.D.N.Y. 2005).7

         The requested incentive payment is in the range of incentive payments approved in similar

wage and hour cases. See, e.g., Jones v. I.Q. Data Int'l, Inc., No. 1:14-cv-00130-PJK-RHS, 2015

U.S. Dist. LEXIS 137209, at *5 (D.N.M. 2015) (approving incentive award of $20,000.00); Willix

v. Healthfirst, Inc., 2011 WL 754862, at *7 (E.D.N.Y. Feb. 18, 2011) (approving incentive

payments of $30,000, $15,000, and $7,500 in wage and hour class action settlement); Glass v. UBS

Fin. Servs., No. C-06-4068 MMC, 2007 U.S. Dist. LEXIS 8476, at *16-17 (N.D. Cal. 2007)

(district court awarded each of the class representatives in an overtime class action a service award



     7
        See also UFCW Local 880-Retail Food Employers Joint Pension Fund v. Newmont Min. Corp., 352 Fed.
 App'x. 232, 235 (10th Cir. Sept. 11, 2009) "[A] class representative may be entitled to an award for personal risk
 incurred or additional effort and expertise provided for the benefit of the class.") (unpublished)(internal quotes and
 citation omitted); see also Lucken Family Ltd. Partnership v. Ultra Resources, Inc., 2010 U.S. Dist. LEXIS
 144366, 2010 WL 5387559, at *6 (D. Colo. Dec. 22, 2010) (unpublished) ("Courts have held that incentive awards
 are an efficient and productive way to encourage members of a class to become class representatives, and to reward
 the efforts they make on behalf of the class.") (citing In re U.S. Bancorp Litig., 291 F.3d 1035, 1038 (8th Cir.
 2002); Ponca Tribe of Indians of Oklahoma v. Continental Carbon Co., 2009 U.S. Dist. LEXIS 82522, 2009 WL
 2836508, at *2 (W.D. Okla. July 30, 2009) (unpublished) ("The practice of granting incentive awards to Class
 Representatives is common and widespread in class litigation.") (citations omitted).

                                                          15
        Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 16 of 20




of $25,000.00); Brotherton v. Cleveland, 141 F.Supp.2d 907, 913-14 (S.D. Ohio 2001) (approving

a $50,000 service award); Van Vranken v. Atlantic Richfield Co., 901 F.Supp. 294, 299-300 (N.D.

Cal. 1995) (award of $50,000); Enter. Energy Corp. v. Columbia Gas Transmission Corp., 137

F.R.D. 240 (S.D. Ohio 1991) ($50,000 awarded to each class representative); In re Dun &

Bradstreet Credit Servs. Customer Litig., 130 F.R.D. 366 (S.D. Ohio 1990) (two incentive awards

of $55,000, and three incentive awards of $ 35,000). Therefore, the Court approves the incentive

payment to George Montgomery in the amount of $25,000.00.

   B. The Settlement also Satisfies the Rutter Factors.

       In the Tenth Circuit, courts likewise consider the following factors in determining whether

a proposed settlement is fair, reasonable, and adequate: “(1) whether the proposed settlement was

fairly and honestly negotiated; (2) whether serious questions of law and fact exist, placing the

ultimate outcome of the litigation in doubt; (3) whether the value of an immediate recovery

outweighs the mere possibility of future relief after protracted and expensive litigation; and (4) the

judgment of the parties that the settlement is fair and reasonable.” Rutter & Wilbanks Corp. v.

Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002); see also Elna Sefcovic, LLC v. TEP Rocky

Mt., LLC, 807 F. App'x 752, 757 (10th Cir. 2020) (applying Rutter factors following the 2018

amendments to Fed. R. Civ. P. 23(e)).

       First, "[t]here are numerous indicia that the settlement negotiations in this case have been

fair, honest and at arm's length." Lucas v. Kmart Corp., 234 F.R.D. 688, 693 (D. Colo. 2006). The

Settlement was the product of real, arms-length negotiations between experienced counsel well-

versed in the legal and factual issues presented by this case. Each party was represented by

competent counsel who conducted the litigation vigorously and professionally, and there is no

indication or evidence that any party was unfairly pressured or coerced into agreeing to the


                                                 16
         Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 17 of 20




Settlement. In re Qwest Commc’ns Int’l, Inc. Sec. Litig., 625 F. Supp. 2d 1133, 1137-38 (D. Colo.

2009).

         Second, as discussed above, serious questions of law and fact regarding the merits of

Plaintiffs’ claims and Defendant’s defenses place the ultimate outcome of the litigation in doubt.

Based on the complexity of the case, the novelty of the legal issues, the substantial risks and

uncertainty of the outcome on both liability and certification issues, as well as the need to establish

damages, Class Counsel believe that the Settlement is an excellent one and is fair and in the best

interests of the Class Members. Although it is not the role of the Court at this stage of the litigation

to evaluate the merits, “it is clear that the parties could reasonably conclude that there are serious

questions of law and fact that exist such that they could significantly impact this case if it were

litigated.” Lucas, 234 F.R.D. at 693-94.

         Third, the value of immediate recovery far outweighs the possibility of future relief after

protracted and expensive litigation. Under the Settlement, Defendant agrees to fund the non-

reversionary Gross Settlement Amount of $4,175,000.00. This amount is more than 65% of what

Class Counsel calculated as the potential damages award after trial. See ECF 51 at 20 (calculating

“total potential damages for the class had they succeeded on all aspects of their case [as] roughly

$6.3 million”).

         Plaintiff and Class Counsel are well-acquainted with the risks presented by continued

litigation. The Court was presented in the parties’ briefing on the pending cross-motions for

summary judgment with questions of law and fact regarding the outcome of this matter. Primarily,

the outcome of the federal preemption issues raised by Defendant could substantially impact the

outcome of the litigation and result in no recovery at all for the Class Members. The outcome of

protracted litigation is therefore far from certain, and Plaintiffs face substantial risks of not



                                                  17
         Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 18 of 20




prevailing on the claims, and substantial risk of even being able to proceed with any class-wide

claims. Further, any resolution of the liability questions and class certification issues is likely years

away. The parties have not yet litigated class certification, and Defendant would likely seek an

immediate appeal of any decision contrary to its position on class certification—further delaying

the final outcome of the litigation. See Fed. R. Civ. P. 23(f). Thus, the value of immediate recovery

here is substantial, and the possibility of future recovery for the Class is by no means likely, let

alone guaranteed. The benefits of a guaranteed recovery today outweigh an uncertain result several

years in the future.

        Fourth, the parties assess the Settlement to be fair and reasonable, and not a single Class

Member has objected to the Settlement. See Rutter, 314 F.3d at 1188. As discussed above, Class

Counsel are experienced class action litigators who are very knowledgeable about the claims,

remedies, and defenses at issue in this litigation. “Counsels’ judgment as to the fairness of the

agreement is entitled to considerable weight.” Lucas v. Kmart Corp., 234 F.R.D. 688, 695 (D.

Colo. 2006); McNeely v. Nat'l Mobile Health Care, LLC, 2008 U.S. Dist. LEXIS 86741, at *37-

*38 (W.D. Okla. 2008) (same). “Here, the parties’ counsel—among whom are attorneys with

substantial experience in complex class action litigation and [employment] class actions—

unanimously support this settlement.” Lucas, 234 F.R.D. at 695. As such, this factor further

supports granting approval.

        For the foregoing reasons, the Court finds that the Rule 23 Class Action Settlement should

be and is hereby finally approved. The terms of the Settlement are in all respects fair, adequate,

and reasonable. The Court has considered all of the evidence presented, including evidence

regarding the strength of the Plaintiff’s case; the risk, expense, and complexity of the claims

presented; the likely duration of further litigation; the amount offered in the Settlement; the extent



                                                   18
        Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 19 of 20




of investigation and the discovery completed, and all of the circumstances that led to the

Settlement. The Court has further considered that not a single class member objected to the

Settlement and only three (3) Class Members submitted requests to exclude themselves from the

Settlement. As set forth above, the Court grants final approval of the Settlement and the parties are

directed to perform their respective obligations under the Settlement Agreement.


                                          *       *       *


       Accordingly, the Court FINDS that the Settlement Agreement meets the requirements for

final approval under Fed. R. Civ. P. 23(e) and ORDERS that settlement shall be consummated

and completed in accordance with the terms and conditions of the Settlement Agreement.

       This Court finds that the Class Members were given adequate notice and a fair and

reasonable opportunity to object to the settlement. No Class Member objected to the settlement.

The Class Members who made valid and timely requests for exclusion are excluded from the class

and settlement, are not bound by this order, and may pursue claims on their own behalf. There are

three such persons: (1) Nathaniel Evans; (2) Marcus Hubbard; and (3) Juan Chavez. See Notices

of Filing Opt-Outs, [Doc. 47] and [Doc. 48].

         This order is binding on all Class Members, except those three (3) individuals who

 validly and timely opted out from the settlement.

         This Court approves the individual and class releases set forth in the parties’ class action

 Settlement Agreement. The Released Claims are consequently compromised, settled, released,

 discharged, and dismissed with prejudice by virtue of these proceedings and this order. Having

 approved the parties’ Settlement Agreement, this matter has now been resolved, and the Court

 DISMISSES this action WITH PREJUDICE. The Court reserves jurisdiction over all matters

 arising out of the settlement and the administration of the settlement.

                                                 19
Case 2:19-cv-00940-GJF Document 63 Filed 04/09/21 Page 20 of 20




SO ORDERED.



                            ________________________________________
                            THE HONORABLE GREGORY J. FOURATT
                            UNITED STATES MAGISTRATE JUDGE
                            Presiding by Consent




                              20
